          Case 1:19-cv-10753-LGS Document 5 Filed 12/05/19 Page 1 of 1




ZareKhorozianLaw, LLC                                                         1047 Anderson Avenue
                                                                              Fort Lee, NJ 07024
                                                                              T: (201) 957-7269
                                                                              F: (201) 224-9841
                                                                              www.zkhorozianlaw.com
                                                                              *Licensed in NJ & NY

                                                                             Zare Khorozian
                                                                             zare@zkhorozianlaw.com

                                      December 5, 2019

VIA ECF
The Honorable Lorna G. Schofield
Thurgood Marshall
United States Courthouse
40 Foley Square
New York, NY 10007
                              RE: Sosa v. Miller’s Ale House, Inc.
                                  Case No.: 1:19-cv-10753-LGS
Dear Judge Schofield:

        This firm represents Yony Sosa, on behalf of himself and all other persons similarly
situated (“Plaintiffs”), in the above-referenced action. We write, with Defendant’s consent, to
inform you that the Parties have a settlement, in principle, and respectfully request that Your
Honor dismiss this matter with prejudice with the right to reopen in thirty (30) days if the
Settlement Agreement is not consummated.

       We appreciate this Court’s and Your Honor’s time and attention to this matter. Thank
you for your anticipated cooperation in this matter. Should the Court have any questions, please
do not hesitate to contact the undersigned attorney.

                                                                        Respectfully submitted,
                                                                 ZARE KHOROZIAN LAW LLC
                                                                             s/ Zare Khorozian
                                                                          Zare Khorozian, Esq.


cc: All counsel of record (via ECF and email)
